Per Curiam.
The claimant, when the present award, as for total disability, was made, was receiving compensation from the same employer, as for a total disability, under a prior award for a prior accidental injury. Obviously, being already totally disabled, he was incapable of being again totally disabled, and the award in question should not have been made. Any other view would result in the claimant’s receiving from the same employer twice the maximum compensation prescribed by the Workmen’s Compensation Law. As long as the first award stands we think the claimant will be entitled to no further award. The award should be reversed, and matter remitted to the State Industrial Board. All concur. Award reversed and matter remitted, with costs against the State Industrial Board to abide the event.